2021 WI 11

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2018AP2066-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent-Petitioner,
                            v.
                       Alfonso C. Loayza,
                                 Defendant-Appellant.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 389 Wis. 2d 625,937 N.W.2d 299
                                     (2019 – unpublished)

OPINION FILED:         February 11, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         November 10, 2020

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Rock
   JUDGE:              John M. Wood & Richard T. Werner

JUSTICES:
ANN WALSH BRADLEY, J., delivered the majority opinion for a
unanimous Court.
NOT PARTICIPATING:



ATTORNEYS:
       For the plaintiff-respondent-petitioner, there were briefs
filed by Michael C. Sanders, assistant attorney general; with
whom on the brief was Joshua L. Kaul, attorney general. There
was an oral argument by Michael C. Sanders.


       For the defendant-appellant, there was a brief filed by
Jennifer A. Lohr and Lohr Law Offices, LLC, Madison. There was
an oral argument by Jennifer A. Lohr.
                                                                       2021 WI 11


                                                               NOTICE
                                                 This opinion is subject to further
                                                 editing and modification.   The final
                                                 version will appear in the bound
                                                 volume of the official reports.
No.        2018AP2066-CR
(L.C. No.     2012CF1219)

STATE OF WISCONSIN                           :            IN SUPREME COURT

State of Wisconsin,

              Plaintiff-Respondent-Petitioner,
                                                                    FILED
       v.
                                                               FEB 11, 2021
Alfonso C. Loayza,
                                                                  Sheila T. Reiff
              Defendant-Appellant.                             Clerk of Supreme Court




ANN WALSH BRADLEY, J., delivered the majority opinion for a
unanimous Court.




       REVIEW of a decision of the Court of Appeals.              Reversed.


       ¶1     ANN WALSH BRADLEY, J.        The State of Wisconsin seeks

review of an unpublished per curiam decision of the court of

appeals that reversed Alfonso Loayza's judgment of conviction

for eighth offense operating while intoxicated (OWI).1                  The court

of    appeals    determined   that   the   State    did    not     prove,     by    a


       State v. Loayza, No. 2018AP2066-CR, unpublished slip op.
       1

(Wis. Ct. App. Nov. 7, 2019) (per curiam) (reversing and
remanding judgment and order of the circuit court for Rock
County, Richard T. Werner and John M. Wood, Judges).
                                                                          No.     2018AP2066-CR



preponderance of the evidence, one of Loayza's prior convictions

and accordingly remanded the instant conviction for resentencing

as a seventh offense.

       ¶2       Failure         to    prove    a     prior   conviction      is    of   import

because repeat OWI offenders are subject to a system of enhanced

penalties based on the number of prior convictions.                                The types

of   prior       convictions           that    are     "countable"     for      purposes      of

enhanced penalties are set by statute.2

       ¶3       Arguing that the court of appeals erred, the State

contends        that       it        proved    the     existence     of    Loayza's         1990

California           OWI    conviction          by     referring     to    both       Loayza's

Wisconsin Department of Transportation (DOT) driving record and

documentation from California.                       Loayza disagrees, asserting that

the record is insufficient to demonstrate that he was convicted

of a countable offense in California in 1990.

       ¶4       Based on a review of the record before us, including

Loayza's admissions contained in the California documentation,

together with the DOT driving record and the references to his
probation contained in the California materials, we determine

that       it   is    more       likely       than     not   that   Loayza      had     a   1990

California OWI conviction.                    We therefore conclude that the State

has met its burden of proof, demonstrating by a preponderance of




       2   See Wis. Stat. § 343.307 (2011-12).

     All subsequent references to the Wisconsin Statutes are to
the 2011-12 version unless otherwise indicated.

                                                   2
                                                                       No.       2018AP2066-CR



the   evidence      the    existence          of    Loayza's    1990    California          OWI

conviction.

      ¶5     Accordingly, we reverse the decision of the court of

appeals.

                                               I

      ¶6     On     May    26,       2012,    Loayza    was     stopped      by    a    police

officer for speeding.                 During the course of the stop, Loayza

admitted to recently drinking, and a preliminary breath test

indicated a 0.14% blood alcohol concentration.                               A subsequent

blood test confirmed that Loayza's blood alcohol concentration

was well above the legal limit for driving.3                            Upon running a

check of Loayza's driving record, the officer noted that Loayza

had eight prior alcohol-related convictions.

      ¶7     The State charged Loayza with one count of OWI4 as a

ninth     offense    and       one    count    of    operating     with      a    prohibited

alcohol concentration (PAC),5 also as a ninth offense.                              Detailed

in the complaint were Loayza's alleged prior convictions——three

convictions from California in 1989, 1990, and 1991, and five
subsequent convictions in Wisconsin between 1992 and 2009.

      ¶8     Moving       to     collaterally          attack    all      three        of   his

California convictions, Loayza did not contest the existence of

the convictions, but argued instead that the pleas in those

      3Due to his prior convictions, Loayza was prohibited from
driving with a blood alcohol concentration above 0.02. See Wis.
Stat. § 340.01(46m)(c).
      4   See Wis. Stat. § 346.63(1)(a).
      5   See Wis. Stat. § 346.63(1)(b).

                                               3
                                                                    No.     2018AP2066-CR



cases were entered without a valid waiver of counsel.                             In an

affidavit        accompanying       the        motion,     Loayza         acknowledged

convictions in 1989, 1990, and 1991, but averred that he had no

recollection as to whether he was represented at sentencing for

any   of    those     convictions     or   whether       the   judge      advised    him

regarding his right to counsel.                 The circuit court denied this

motion in its entirety.

      ¶9       Loayza ultimately pleaded guilty to one count of OWI

as a ninth offense.6        However, he made his plea contingent on the

State proving his number of prior convictions.

      ¶10      At sentencing, the State submitted three exhibits as

proof     of   Loayza's    prior    convictions.           First,      it    offered   a

certified      copy   of   Loayza's    DOT      driving    record,        which   listed

eight prior convictions.

      ¶11      Second, the State submitted a set of documents from

San Mateo County, California, that related to Loayza's 1989 and

1990 convictions.          This material included a criminal complaint

alleging an offense date of March 5, 1990, charging Loayza with
three      counts——the     California      equivalents         of   OWI,     PAC,    and

operating after revocation (OAR).                  It also included a guilty

plea form dated May 11, 1990, indicating a no contest plea to

the offense correlated with the California OAR statute.                              The

submission      further    contained       a    case     docket     reflecting      that

      6The Honorable Richard T. Werner presided over Loayza's
plea, entered the judgment of conviction, and heard a motion for
resentencing and a postconviction motion alleging an unduly
harsh sentence.    The additional postconviction proceedings at
issue in this case took place before the Honorable John M. Wood.

                                           4
                                                                     No.    2018AP2066-CR



Loayza's probation on "count 1," the OWI count, was revoked on

January 22, 1992.

    ¶12     Third, the State offered documents from Santa Clara

County, California, which addressed Loayza's 1991 conviction.

These materials included a felony complaint filed against Loayza

again charging him with three counts——OWI, PAC, and OAR.                              As

relevant here, the complaint contained the following allegation:

"It is further alleged that the said defendant did commit a

violation of Vehicle Code Section 23152(A) [(OWI)], on or about

MARCH 5, 1990, and was duly convicted thereof in the MUNICIPAL

Court of the County of SAN MATEO, State of California in Docket

218M258."      The 1991 Santa Clara County materials also included a

"felony minutes" sheet indicating that Loayza pleaded guilty to

a PAC charge on October 30, 1991, and at that time admitted to

three prior offenses.

    ¶13     Loayza     conceded      that       the   State     offered     sufficient

proof of his 1991 conviction.                   However, he asserted that it

failed    to    establish     the    existence          of    the    1989    and    1990
convictions.

    ¶14     The   circuit     court     rejected        Loayza's       arguments     and

determined      that   both    the    1989        and    1990       convictions     were

established through the exhibits submitted by the State.                            With

regard to the 1990 conviction, the circuit court referenced the

San Mateo County documents, stating, "[i]t's clear to me by

reading this documentation that he was convicted of that, and I

think this is competent proof of that particular conviction."


                                            5
                                                                       No.     2018AP2066-CR



       ¶15    Accordingly,         the      circuit      court         determined          that

Loayza's      current    conviction         constituted     a     ninth       offense       and

sentenced him to a bifurcated sentence consisting of five years

of    initial    confinement        followed       by    five     years       of    extended

supervision.          Loayza       subsequently         filed    the     first       of    two

postconviction motions challenging the proof submitted for the

1989 and 1990 California convictions.                     In this initial motion,

he sought resentencing, arguing that the State did not offer

sufficient proof of the 1989 conviction.                          The circuit court

agreed, amending the judgment of conviction to reflect an eighth

offense rather than a ninth.                 However, it sentenced Loayza to

the    same    term     of   confinement         and    supervision          that    it    had

initially imposed.

       ¶16    Loayza then brought the postconviction motion at issue

in the present case.           He contended that his sentence should be

modified to reflect its status as a seventh offense rather than

an eighth offense.

       ¶17    Specifically, he argued that the California documents
provided by the State do not support the determination that a

conviction      occurred      in    1990.         He    asserted       first        that   the

California materials are not sufficiently reliable to prove the

1990    conviction       because      the     documents         were    not    certified.

Second, he contended that the submitted California materials do

not prove that a conviction occurred in 1990 because no judgment

of conviction was included and the case dockets do not list any

information regarding the ultimate disposition of the charges.


                                             6
                                                                             No.     2018AP2066-CR



    ¶18        Finally,     Loayza       argued      that     even       if    the     materials

prove     a    conviction     occurred,            they     do    not        prove     that     the

conviction was for OWI.                The plea form in the record states that

Loayza pleaded guilty to a violation of the California "Vehicle

Code,    § 14601.2(a),"       which       corresponds            to    the    statute       number

used in the 1990 complaint for                      operating while suspended or

revoked, not OWI.

    ¶19        The      circuit        court       rejected           Loayza's       arguments,

observing        that     Loayza        "admitted          and        conceded        the      1990

conviction.          That's       made     clear      by     Judge       Werner's          written

decision where he stated earlier that the defendant concedes

there's       sufficient      evidence         to     establish          the       seven      prior

convictions."        The circuit court noted that the San Mateo County

documents may not be complete, but relied on the Santa Clara

County        documents'     notation          that       Loayza        had        three      prior

convictions at the time of his 1991 conviction:

    [F]or whatever reason we have what we have from San
    Mateo County. But much more critical to me, as far as
    I'm concerned, is even better information that comes
    from Santa Clara County document [sic] of three priors
    and documents that are in fact signed by a judge with
    regard to the felony minutes.
    ¶20        Loayza appealed, and the court of appeals reversed.

State v. Loayza, No. 2018AP2066-CR, unpublished slip op. (Wis.

Ct. App. Nov. 7, 2019) (per curiam).                             It determined that the

proffered evidence did not sufficiently demonstrate that Loayza

was convicted of OWI in 1990.

    ¶21        The   court        of     appeals          acknowledged             that     "[t]he
complaint alleges the same offense date as the DOT report; the

                                               7
                                                                  No.     2018AP2066-CR



complaint      charges   OWI   (among       other        offenses);   and     the   plea

questionnaire is dated with the same day that the DOT shows as

the conviction date."             Id., ¶9.             However, it concluded that

"other aspects of the California material cast doubt on whether

any conviction occurred in that case and, if it did, that it was

for OWI."      Id.

      ¶22   It observed that there is no judgment of conviction in

the record, and the docket printout does not expressly show that

a conviction occurred.            Id., ¶10.             In the court of appeals'

view, the plea form, which uses the statute number corresponding

to   operating       after   suspension          and    revocation,     "supports      an

inference      that,   if    there    was       a   conviction   in     May     1990   as

reported by the DOT record, it was not for OWI, but only for

operating after suspension and revocation."                   Id., ¶11.

      ¶23   Accordingly, the court of appeals concluded "that the

DOT driving record entry for an OWI conviction in May 1990 is

rendered unreliable by the California materials."                             Id., ¶15.

Viewing the Wisconsin DOT and California materials as a whole,
the court of appeals determined that the submissions "are not

sufficiently reliable to show by a preponderance of the evidence

that there was an OWI conviction in 1990."                        Id.         The State

petitioned this court for review.

                                            II

      ¶24   We are asked to review whether the State proved, by a

preponderance of the evidence, the existence of Loayza's 1990

California OWI conviction.            If so, that conviction can serve as
a    penalty    enhancer     in      this       case.       Whether     there    exists
                                            8
                                                                      No.        2018AP2066-CR



sufficient    evidence         to    prove     a    penalty     enhancer         presents    a

question     of     law    that         we     review       independently           of     the

determinations      rendered          by     the    circuit     court       or     court    of

appeals.      State       v.        Koeppen,       2000   WI    App    121,       ¶36,     237

Wis. 2d 418, 614 N.W.2d 530.

                                             III

     ¶25   Pursuant        to        the     Wisconsin      Statutes,         repeat       OWI

offenders are subject to a system of increased penalties based

on the number of prior convictions.                   State v. Braunschweig, 2018

WI 113, ¶15, 384 Wis. 2d 742, 921 N.W.2d 199; see Wis. Stat.

§ 346.65(2)(am).           As        relevant       here,      the    types       of     prior

convictions       that    are       "countable"       for      purposes      of     enhanced

penalties are set by Wis. Stat. § 343.307 and include:7

     Convictions under the law of another jurisdiction that
     prohibits a person from refusing chemical testing or
     using a motor vehicle while intoxicated or under the
     influence of a controlled substance or controlled
     substance analog, or a combination thereof; with an
     excess or specified range of alcohol concentration;
     while under the influence of any drug to a degree that
     renders the person incapable of safely driving; or
     while having a detectable amount of a restricted
     controlled substance in his or her blood, as those or
     substantially   similar  terms   are   used  in   that
     jurisdiction's laws.
§ 343.307(1)(d).


     7 Although not relevant to the present case, convictions
under Wis. Stat. § 940.09(1) (homicide by intoxicated use of a
vehicle) and Wis. Stat. § 940.25 (injury by intoxicated use of a
vehicle) are also countable for purposes of determining the
penalty for a repeat OWI offender. See State v. Carter, 2010 WI
132,   ¶3,    330  Wis. 2d 1,   794   N.W.2d 213;   Wis.   Stat.
§ 346.65(2)(am).

                                               9
                                                                          No.     2018AP2066-CR



       ¶26       A previous conviction is not an element of an OWI

offense.              State    v.     McAllister,        107    Wis. 2d 532,        538,    319

N.W.2d 865 (1982).              However, in any OWI prosecution, the burden

is     on       the    State     to      prove     any      prior     convictions.           See

Braunschweig,            384    Wis. 2d 742,          ¶32;     State     v.     Wideman,     206

Wis. 2d 91, 104, 556 N.W.2d 737 (1996).                              It must do so by a

preponderance of the evidence.                        Braunschweig, 384 Wis. 2d 742,

¶39.

       ¶27       At     issue       in    the     present       case     is     whether     the

documentary evidence in the record is sufficient to establish,

by a preponderance of the evidence, Loayza's 1990 California OWI

conviction.            The State has not offered a certified copy of a

judgment         of     conviction        reflecting         Loayza's     1990     California

conviction.

       ¶28       However, this deficiency is not necessarily fatal to

the State's case, as this court has previously stated that "the

convictions may be proven by certified copies of conviction or

other competent proof offered by the state before sentencing."
McAllister,            107     Wis. 2d at        539        (emphasis     added).           Such

"competent proof must reliably demonstrate, with particularity,

the existence of each" prior conviction.                             State v. Spaeth, 206

Wis. 2d 135, 150, 556 N.W.2d 728 (1996).

       ¶29       As    "competent        proof,"      the    State     offers    among     other

items       a    certified      copy      of     Loayza's      DOT     driving     record    to

establish the existence of his 1990 California conviction.                                  The

driving         record    contains       an     entry    indicating      that     Loayza    was


                                                 10
                                                                              No.        2018AP2066-CR



convicted of an OWI offense in California on May 11, 1990, for a

violation occurring on March 5, 1990.

       ¶30       The court of appeals has previously determined that a

DOT    certified            driving        transcript      is   admissible              evidence   to

establish repeater status.                     State v. Van Riper, 2003 WI App 237,

¶2,    267       Wis. 2d 759,            672    N.W.2d 156.            Such         a     conclusion

logically        followed         from      this    court's     determination             in   Spaeth

that       a    teletype          of   a     defendant's        DOT    driving           record    is

sufficient to establish the existence of a prior OAR conviction.

Id., ¶16; see Spaeth, 206 Wis. 2d at 153.

       ¶31       Indeed, a certified DOT driving record is "a public

record         and    admissible       as      an   exception     to    the     hearsay        rule"

pursuant         to       Wis.    Stat.      § 908.03(8).8            State     v.       Leis,     134

Wis. 2d 441, 445, 397 N.W.2d 498 (Ct. App. 1986).                                   It is "self-

authenticating by virtue of a certificate attached to the record

bearing        the        State   of   Wisconsin,         Department     of     Transportation

seal and the facsimile signature of the Administrator of the

Division             of     Motor      Vehicles          attesting      to      the         record's
authenticity."              Id.

       Wisconsin Stat. § 908.03(8) provides that the following
       8

"are not excluded by the hearsay rule, even though the declarant
is available as a witness:"

       Records, reports, statements, or data compilations, in
       any form, of public offices or agencies, setting forth
       (a) the activities of the office or agency, or (b)
       matters observed pursuant to duty imposed by law, or
       (c) in civil cases and against the state in criminal
       cases,    factual    findings   resulting    from   an
       investigation made pursuant to authority granted by
       law, unless the sources of information or other
       circumstances indicate lack of trustworthiness.

                                                    11
                                                                         No.     2018AP2066-CR



       ¶32    Loayza thus does not challenge the admissibility of

the    DOT    driving     record.         He    focuses         his    challenge       on   the

information contained within the driving record regarding the

1990    California        conviction,      arguing         that       despite    the    entry

referencing the 1990 conviction,                    the underlying documentation

does not support the premise that he was convicted of OWI at

that time.

       ¶33    The court of appeals agreed with Loayza.                           It focused

its review on the San Mateo County materials submitted by the

State.       Beginning its analysis, the court of appeals observed

that     although       the      record    contains         a         criminal     complaint

indicating an offense date of March 5, 1990, and a conviction

date of May 11 of that same year, no judgment of conviction was

included in the record, and the docket printout that was in the

record    does    not     expressly       show      that    a     conviction       occurred.

Loayza, No. 2018AP2066-CR, unpublished slip op., ¶¶9-10.

       ¶34    Next, the court of appeals further opined that "[e]ven

if a conviction did occur in that case, the materials raise
doubt about whether it was for OWI."                   Id., ¶11.          To explain, the

May 1990 plea form does not identify to which of the three

charges (OWI, PAC, or OAR) Loayza entered a no contest plea, but

the statute number referenced is that for the OAR charge.                                   Id.

"Thus, the plea form supports an inference that, if there was a

conviction in May 1990 as reported by the DOT record, it was not

for    OWI,      but      only    for     operating         after        suspension         and

revocation."        Id.       In sum, in the court of appeals' view, the
California materials submitted in the record, although "clearly
                                               12
                                                            No.     2018AP2066-CR



for the case that corresponds to the DOT entry of a conviction

in May 1990, . . . do not show that a conviction occurred then,

or at any other specific time."          Id., ¶13.

      ¶35    We agree with the State that the court of appeals

erred.      Specifically, upon review of the entire record and in

light of the DOT driving record and the applicable burden of

proof (preponderance of the evidence), the court of appeals did

not give proper weight to Loayza's previous admissions to the

1990 California conviction or to the materials in the record

relating to Loayza's 1991 California OWI conviction from Santa

Clara County.

      ¶36    To    explain,   the   record   contains   several     actions    on

Loayza's part that can reasonably be construed as admissions to

the 1990 conviction.          First, when early in this case Loayza

collaterally attacked all three of his California convictions,

his affidavit referred to his "three Prior California DUI/OWI

Convictions from 1989, 1990 and 1991."              At that time, he did not

challenge the existence of any of these convictions, but instead
asserted that he did not recall if he was represented by counsel

and   had    not    validly    waived    counsel.       Thus,     Loayza's    own

affidavit, at a bare minimum, acknowledges the existence of the

1990 conviction.

      ¶37    Second, the 1991 Santa Clara County materials provide

an additional instance of an admission to the 1990 San Mateo

County conviction.       The complaint filed in the 1991 Santa Clara

County case alleges as a prior conviction the 1990 conviction in
San Mateo County, and the "felony minutes" of Loayza's plea
                                        13
                                                                         No.     2018AP2066-CR



hearing in the 1991 case indicate that Loayza admitted to three

prior convictions.           Based on the complaint and the entire record

in    this    case,     including        the    DOT      driving       record,     it   is    a

reasonable      inference         that    one       of   the    three     admitted      prior

convictions was the 1990 San Mateo County conviction.

       ¶38    We     have        previously         opined      that     "a      defendant's

admission, whether given personally or imputed through counsel,

is    competent    proof         of   prior . . . convictions."                Spaeth,       206

Wis. 2d at 148; see also Wideman, 206 Wis. 2d at 105 ("If an

accused admits to a prior offense that admission is, of course,

competent proof of a prior offense and the State is relieved of

its    burden      to    further         establish       the     prior     conviction.").

Although Spaeth addressed OAR convictions, we can think of no

reason why it is not applicable also to OWI convictions.

       ¶39    Further, the record of the 1990 San Mateo County case

contains a reference to Loayza's probation being revoked and

Loayza being sentenced on "count 1."                      In the complaint, count 1

corresponds to the OWI charge.                       From this notation, it is a
reasonable inference that Loayza was convicted and placed on

probation for the 1990 OWI conviction.                          Indeed, his probation

could not have been revoked on count 1 had he not been placed on

probation on count 1, and he could not have been placed on

probation had he not been convicted.                      Accordingly, the notation

that Loayza's probation was revoked supports the inference that

he was convicted of the identified "count 1" for OWI.

       ¶40    With an eye toward the fact that the applicable burden
of    proof   here      is   a    preponderance          of    the   evidence,      Loayza's
                                               14
                                                                  No.    2018AP2066-CR



admissions,     coupled     with      the    DOT    driving    record          and   the

references    to   his    probation,        are   sufficient      to    meet    such   a

burden.    The State must demonstrate only that it is more likely

than not that Loayza was convicted of OWI in 1990.                      See State v.

Rodriguez, 2007 WI App 252, ¶18, 306 Wis. 2d 129, 743 N.W.2d 460

(citing United States v. Saulter, 60 F.3d 270, 280 (7th Cir.

1995)) (explaining that "to prove by a preponderance of the

evidence   means    that    it   is    'more      likely   than    not'    that      the

examined action occurred").           On this record, it has done so.

    ¶41    Although we determine that Loayza's challenge to the

veracity of the DOT driving record is unsuccessful, we emphasize

that the information contained in a DOT driving record is not

unassailable.      Indeed, "the accused must have an opportunity to

challenge the existence of the prior offense."                          Wideman, 206

Wis. 2d at 105.          Accordingly, we have previously offered the

following guidance:

    The State and defense counsel should, prior to
    sentencing, investigate the accused's prior driving
    record. The State should be prepared at sentencing to
    establish the prior offenses by appropriate official
    records or other competent proof.      Defense counsel
    should be prepared at sentencing to put the State to
    its proof when the state's allegations of prior
    offenses are incorrect or defense counsel cannot
    verify the existence of the prior offenses.
Id. at 108.

    ¶42    Such    an    admonition     is    consistent      with      this    court's

statement in State v. Saunders concerning the proof necessary to

apply a general repeater sentencing enhancement:



                                        15
                                                                  No.    2018AP2066-CR


    [A] defendant is always permitted to contest the
    authenticity or, more likely, the accuracy of even a
    certified copy of a judgment of conviction.      Human
    beings complete these forms and, although we would
    hope that typographical errors within these important
    documents    are    rare,    errors   may  nonetheless
    exist. . . . Put simply, judicial personnel are not
    infallible.   Accordingly, even a certified copy of a
    document establishing a prior conviction may be
    rebutted,   just   as   inaccuracy  in   a presentence
    investigation report may be challenged.
State   v.   Saunders,     2002    WI    107,    ¶30,     255    Wis. 2d 589,       649

N.W.2d 263.

    ¶43      As the court of appeals in the present case correctly

stated, "[a] DOT record may be sufficiently reliable when that

is the only information available, but additional information

may cast doubt on the reliability of a DOT entry to a degree

that makes the entry insufficiently reliable to meet the State's

burden."     Loayza, No. 2018AP2066-CR, unpublished slip op., ¶7.

    ¶44      We further emphasize that a challenge to a DOT driving

record does not involve any burden shifting.                    Both the burden of

production and the burden of proof remain on the State to prove

prior convictions by a preponderance of the evidence whether or
not a defendant raises an objection.

    ¶45      In sum, based on a review of the record before us,

including     Loayza's     admissions         contained     in    the     California

documentation,      together   with      the    DOT   driving     record      and   the

references     to    his   probation          contained     in    the     California

materials, we determine that it is more likely than not that

Loayza was convicted in California of OWI in 1990.                      We therefore
conclude     that    the   State        has    met    its   burden       of    proof,


                                         16
                                                            No.   2018AP2066-CR



demonstrating by a preponderance of the evidence the existence

of Loayza's 1990 California OWI conviction.

    ¶46     Accordingly, we reverse the decision of the court of

appeals.

    By     the   Court.—The   decision   of   the   court    of   appeals   is

reversed.




                                    17
    No.   2018AP2066-CR




1